Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Objection
Claim 8 is objected to because it uses “/” it is not clear what “/” refers to. Examiner strongly suggests reciting either “and” as a linking clause only, or reciting “or” as a linking clause only to avoid using the “/”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Brites United States Patent 9,785,538 hereinafter B.

B discloses a system to implement debugging for a multi-threaded processor, the system comprising: 
a hardware thread scheduler configured to schedule processing of data; a plurality of schedulers, each corresponding to and configured to schedule a different respective one of plurality of pipeline for processing instructions associated with the data; a debug control, the debug control configured to control at least one of the plurality of schedulers to halt, step, or resume the respective pipeline corresponding to  the at least one of the plurality of schedulers for the data to enable debugging of athe respective pipelin; and a plurality of hardware accelerators configured to implement a series of tasks in accordance with a schedule provided by respective one of the scheduler in accordance with a command from the debug control; wherein each of the plurality of hardware accelerators is coupled to at least one of the plurality of schedulers to execute the instructions for the given pipeline, and wherein each of the plurality of hardware accelerators is coupled to at least an associated one of the plurality of schedulers to execute the instructions for the respective pipeline corresponding to the associated scheduler, and wherein each of the plurality of hardware accelerators is couples to a shared memory. (Figure 3) (Column 2; Lines 1-14) (Column 6; Lines 29-38)
In regard to claim 2
B discloses the system of claim 1, wherein the debug control is embedded within the hardware thread scheduler. (Column 6; Lines 6-17)
In regard to claim 3


In regard to claim 4
B discloses the system of claim 1, wherein the debug control is configured to control execution of an individual hardware accelerator in response to a step command, while continuing operations of a direct memory access module. (End of Column 2; Start of Column 3)
In regard to claim 5
B discloses the system of claim 1, wherein the debug control comprises: a debug control register to store schedule data to specify which schedules are to respond and not respond to a halt command, such that the halt command is selectively applied to certain schedules; a pipeline debug control register configured to store pipeline data to control pipeline debug operations; and a state machine configured to control debug actions for the plurality of schedulers. (Column 5; Lines 10-22)
In regard to claim 6
B discloses the system of claim 1, wherein the schedulers further comprise a set of producer schedulers configured to load blocks of data from an external memory into the shared memory, and a set of consumer schedulers to store blocks of data from the shared memory into the external memory. (Column 5; Lines 52-64)
In regard to claim 7


In regard to claim 8
B discloses the system of claim 1, wherein the debug control is further configured to control the plurality of schedulers to halt processing of one or more lines of the data
and/or multiple blocks of the data in respective ones of the plurality of hardware accelerators. (Figure 5; items 504 505 506)
In regard to claim 9
B disclose the system of claim 8, wherein one of the plurality of hardware accelerators comprises: an image processing system for streaming line based data; a lens distortion correction engine for block based data; a noise filter for line based data; a multi-scalar engine for line based data; a stereo disparity engine for block based data; and a dense optical flow engine for multiples of line based data. (Column 2; Lines 15-25)
In regard to claim 10
B discloses the system of claim 1, wherein the given pipeline is subjected to a sequence of actions in response to the command, wherein the command is initiated from an external interface driven by components of a system on a chip or via a software write by a memory mapped register into a predefined control register, and wherein the command is one of a software halt command, a hardware halt command, a resume command, or a step command. (Column 7)
In regard to claim 11

In regard to claim 12
B discloses the system of claim 1 implemented in an integrated circuit chip, wherein the multi-threaded processor includes the plurality of hardware accelerators. (Column 7; Lines 4-9)
In regard to claim 13
 B discloses a method, comprising:
receiving a debug command via an interface; broadcasting a debug request, by a debug control, to a plurality of schedulers within a hardware thread scheduler based on the debug command, the plurality of schedulers configured to schedule processing of tasks by a plurality of pipelines that include respective hardware accelerators; sending a first acknowledgement, by the plurality of schedulers, to indicated that the debug command has been received; processing the debug request by the plurality of schedulers to advance at least one active pipeline to a next stable state; and sending a second acknowledgement to indicate that the debug command has been processed, by the plurality of schedulers. (Figure 5 and End of Column 6 Start of Column 7)
In regard to claim 14
B discloses the method of claim 13, further comprising storing pipeline enablement data in a debug control register to specify which of the plurality of pipelines to subject to the debug command, such that the debug command is selectively applied to debug-
In regard to claim 15
B discloses the method of claim 14, wherein the debug command is a halt command and the debug request is a halt request, wherein processing the debug request further comprises: sending the halt request to the plurality of schedulers, the debug-enabled schedulers operating to halt processing of a line of data or a block of data in response to the halt request, such that each selected active pipeline is advanced to the next stable state to enable debugging of a multi-threaded processor. (Column 7)
In regard to claim 16
B discloses the method of claim 15, further comprising: sending a step request, by the debug control, to the plurality of schedulers in response to a step command; and processing the step request, by each of debug-enabled schedulers, to execute a single task in each respective pipeline thereof. (Column 8; Lines 18- 24)
In regard to claim 17
B discloses the method of claim 14, wherein the debug control register includes data that specifies at least one of the plurality of pipelines that is not enabled to respond to the debug command, such that the execution of tasks for the at least one pipeline that is not enabled continues during debug. (Figure 5; Lines 31-39)
In regard to claim 18
B discloses the method of claim 13, further comprising accessing memory via a configuration interface after issuing the debug command. (Column 6; Lines 18-29)


B discloses the method of claim 13, further comprising:
receiving a resume command; and sending a resume request from the debug control to the plurality of schedulers to resume normal operations. (Column 6; Lines 29-45)
In regard to claim 20
B discloses a system, the system comprising: a hardware thread scheduler configured to schedule processing of data, the hardware thread scheduler comprising: a plurality of task schedulers, each configured to schedule a given pipeline for processing instructions associated with the data; and a plurality of memory schedulers programmed to move blocks of data using direct memory access operations, the plurality of memory schedulers being coupled with the plurality of task schedulers via a cross bar; and a debug control configured to control at least one of the plurality of task schedulers to halt, step, or resume the given pipeline of the at least one of the plurality of task schedulers for the data to enable debugging thereof. (Figure 3) (Column 2; Lines 1-14) (Column 6; Lines 29-38)
Response to Applicant Remarks and Arguments
Applicant remarks and argument received 1/6/2021 have been fully considered and are not persuasive.
In regard the argument which states; “With respect to amended independent Claim 1, Brites does not disclose (at least): a plurality of schedulers, each corresponding to and configured to schedule a different respective one of a plurality of pipelines for processing instructions associated with the data ...Brites does not appear to explicitly disclose different functional blocks corresponding to different pipelines.

Examiner refers Applicant representative to at least this part of the Brite reference where it is stated; “A debug architecture as described herein may include a multithreaded processing system with context memory, such that the context of each thread contains the instruction to be executed next and the program counter PC. A breakpoint request, whether by software breakpoint instruction or hardware request, may trigger a save of the thread context and put the thread in a halted state. The debug unit may then access the context memory of one or more halted threads and it may modify the value of the next instruction to be executed to instead execute an arbitrary or debug instruction”
As clearly stated above the debug architecture include a multithreaded processing system with context memory, such that the context of each thread contains the instruction to be executed, hence the scheduler. Thus the amended claim language is met. Argument is not correct.
With regard claim 13 argument, the response states that claim 13 has been amended. As submitted to the Office on 1/6/2021 claim 13 has not been amended. Rather, an incorrect submission appears to be the case. Examiner strongly encourages correction of this issue in the next communication. Argument is not correct. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.R./
/Amine Riad/
Primary Examiner